Citation Nr: 1809350	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  11-30 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2018, the Veteran was scheduled for a videoconference hearing before the Board.  However, he failed to appear; thus, the hearing request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his diagnosed PTSD (see July 2011 VA examination) was caused by a personal assault during boot camp and other stressors that included racial violence and discrimination and seeing a man fall overboard while serving aboard the USS Monticello.  

During the July 2011 VA examination, the Veteran was diagnosed as having PTSD.  The stressors described in the examination report were all related to the Veteran's reported experiences in service; however, no stressor has been confirmed.

Regarding the Veteran's reported personal assaults, he stated that while in boot camp, his drill instructor, Sergeant J.L.D., physically attacked him on one occasion and hit him on the head with a screwdriver on another.  Because the Veteran's claimed stressor includes allegations of a personal assault, development must be in accordance with that required for such.  See Patton v. West, 12 Vet. App. 272 (1999).  The evidence of record does not show that the Veteran's claimed personal assault has been confirmed or that attempts at verification have been made.  VA will not deny a PTSD claim that is based on an in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  

Regarding the other reported stressors which took place aboard the USS Monticello, the Board finds that further development is necessary to verify their occurrence, specifically the report of the man falling off the ship.  The evidence of record does not show that adequate attempts at verification have been made, which includes obtaining ship logs.  See 38 C.F.R. § 3.307(a)(6)(iii).

In addition, it does not appear that the Veteran's complete personnel records are contained in the file, including the dates that the Veteran served aboard the USS Monticello.  Also, whether the Veteran participated in combat operations must be confirmed as the personnel records contain a record titles "Combat History - Expedition - Awards Record" that lists dates that the Veteran participated in continuous water of Vietnam, but it is unclear whether the Veteran participated in combat.  Thus additional due process compliance is needed in order for the RO to verify that the Veteran's complete service personnel file is associated with the record and verify whether the Veteran participated in combat.  

Finally, the Board finds that clarification is needed regarding the July 2011 VA examination.  The Veteran was diagnosed with PTSD; however, the examiner did not specify which stressors caused this disability.  Also, the examiner opined that the PTSD was not related to the Veteran's fear of in-service military or terrorist activity.  No rationale was provided for this opinion.  

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2017).


Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's complete service personnel and treatment records, including the dates that the Veteran served aboard the USS Monticello.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Pursuant to 38 C.F.R. § 3.304(f), ask the Veteran to identify alternative sources for supporting evidence of the alleged personal assaults in service.  If the Veteran identifies additional evidence, assist the Veteran in obtaining the evidence in accordance with 38 C.F.R. § 3.159. 

3.  Contact the U.S. Army Joint Services Records Research Center (JSRRC), and any other organization that would have possession of relevant documents indicating whether a man fell over board or whether there were reports of violence that occurred on the USS Monticello during the time period the Veteran served aboard.  Deck logs from the USS Monticello should also be reviewed and whether the Veteran participated in combat operations must be confirmed.

4.  The Veteran's claim file must be forwarded and reviewed by the VA examiner who conducted the examination in July 2011, if available, or by another similarly qualified VA examiner to prepare an addendum opinion.  No examination is required unless the examiner deems it necessary.  The claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder, including PTSD, had its onset during, or is related to, active service, including the Veteran's reported inservice personal assaults.  

The examiner must provide a complete rationale for all opinions expressed.  Specifically, the examiner must provide rationale for the opinion provided in the July 2011 VA examination that the Veteran's PTSD was not related to the Veteran's fear of in-service military or terrorist activity.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


